Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A [device claim] directed to FIGS. 5-10 corresponding to claims 1-7, 10-16 and 19-20 in the reply filed on 08/02/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13 is/are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Parekh (Pub. No.: US 2019/0189629).
Re claim 1, Parekh, FIG. 17 teaches a memory device comprising: 
a substrate including a first layer (18), a second layer (16) on the first layer, and a third layer (14) on the second layer; 
a stacked structure ([26/25] & [23/24]) including a plurality of electrode layers (25, ¶ [0036]) stacked on the substrate; a plurality of channel layers (30, [0040]) extending in a direction perpendicular to an upper surface of the substrate, to penetrate through the stacked structure and to contact with the second layer (16) in a direction horizontal to the upper surface of the substrate; and 
a plurality of separation layers (40) dividing the stacked structure into unit structures, 
wherein a first boundary between the first layer (18) and the second layer (16) below at least one of the plurality of separation layers (right underneath 40) is disposed to be lower than a second boundary between the first layer (18) and the second layer (16) that is located between an adjacent two channel layers of the plurality of channel layers (40).
Re claim 2, Parekh, FIG. 17 teaches the memory device of claim 1, wherein the first boundary (formed between 18 & 16 and underneath 40) is disposed to be lower than lower surfaces of the plurality of channel layers (30).

    PNG
    media_image1.png
    596
    693
    media_image1.png
    Greyscale

Re claim 3, Parekh, FIG. 17 as shown above] teaches the memory device of claim 1, wherein a thickness of the first layer below at least one of the plurality of separation layers [TbSL] is smaller than a thickness of the first layer below at least one of the plurality of channel layers [TbCL].
Re claim 13, Parekh, FIG. 17 teaches the memory device of claim 1, further comprising: a base layer (20, ¶ [0033]-[0034]) in contact with a lower surface of the first layer (18) and including an insulating material; a plurality of circuit elements disposed below the base layer; and a source contact that penetrates through the base layer and electrically connects at least one of the plurality of circuit elements to the first layer (18).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 14-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parekh in view Kai (Pub. No.: US 2017/0148810).
Re claim 4, Parekh teaches all the limitation of claim 1.
Parekh fails to teach the limitation of claim 4.
Kai teaches a plurality of support patterns (20, FIG. 16, ¶ [0058]) disposed between adjacent ones of at least a portion of the plurality of channel layers (60, [0081]), each of the plurality of support patterns extending from an upper surface of the third layer (16) to the first layer (12).
It would have been obvious to modify Parekh to include dielectric pillars vertically support Parekh’ structure, because Kai discloses that its dielectric pillars can be useful for supporting memory structure (Kai, [0058]-[0059]), and Parekh recognizes the desirability of adding supporting pattern (Parekh ¶ [0035]).
Re claim 5, in the combination, Kai FIG. 16 teaches the memory device of claim 4, wherein at least one of the plurality of support patterns (20) includes a first support region in contact with the first layer (region occupied by 12), and a second support region (region occupied by 14) in contact with the second layer.
Re claim 6, in the combination, Kai FIG. 16 teaches the memory device of claim 5, wherein the at least one of the plurality of support patterns includes a third support region (region occupied by 16) in contact with the third layer.
In re claims 5-6, Kai differs from the claim invention by not disclosing a width of the first support region is greater than a width of the second support region (claim 5); and
a width of the third support region is greater than a width of the second support region (claim 6).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 7, in the combination, Parekh FIG. 17 teaches the memory device of claim 4, wherein the first boundary (formed between 18 & 16 and underneath 40) is disposed to be lower than lower surfaces of the plurality of channel patterns (30) and Kai, FIG. 16 teaches the channel patterns (60) is disposed to be same level as the lower surfaces of the plurality of support patterns (20), therefore, the combination of Parekh and Kai would teach wherein the first boundary is disposed to be lower than lower surfaces of the plurality of support patterns.
Re claim 14, Parekh, FIG. 17 teaches a memory device comprising: 
a substrate including a first layer (18), a second layer (16), and a third layer (14) sequentially stacked; 
a plurality of channel layers (30) extending in a first direction perpendicular to an upper surface of the substrate (18/16/14); 
a plurality of electrode layers (25/26, [0035]) stacked on the upper surface of the substrate; and 
a plurality of separation layers (40) extending between the plurality of channel layers (30) in the first direction and extending in a second direction (by the width of 40) parallel to the upper surface of the substrate, 
wherein a portion of a lower surface of the second layer, being in contact with the first layer (formed between 18 & 16 and underneath 40), is disposed to be lower than lower surfaces of the plurality of channel layers (30).
Parekh fails to teach a plurality of channel layers extending to the first layer through the second layer and the third layer, and being in contact with the second layer in a direction parallel to the upper surface of the substrate; and
 a remaining portion of the lower surface of the second layer, being in contact with the first layer, is disposed to be higher than the lower surfaces of the plurality of channel layers.
Kai, FIG. 16 teaches a plurality of channel layers (60) extending to the first layer (12) through the second layer (14) and the third layer (16), and being in contact with the second layer (14) in a direction parallel to the upper surface of the substrate; and
 a remaining portion of the lower surface of the second layer (14 formed between channel 60), being in contact with the first layer (12), is disposed to be higher than the lower surfaces of the plurality of channel layers (60).
It would have been obvious to modify Parekh to include dielectric pillars vertically support Parekh’ structure, because Kai discloses that its dielectric pillars can be useful for supporting memory structure (Kai, [0058]-[0059]), and Parekh recognizes the desirability of adding supporting pattern (Parekh ¶ [0035]).
Re claim 15, in the combination, Parekh, FIG. 17 teaches the memory device of claim 14, wherein a first portion of the lower surface of the second layer that is disposed below at least one of the plurality of separation layers (formed between 18 & 16 and underneath 40) is disposed to be lower than the lower surfaces of the plurality of channel layers (30).
Re claim 16, in the combination, Kai FIG. 16 teaches the memory device of claim 14, wherein a first portion of the lower surface of the second layer (14 formed between 60) that is disposed below at least one of the plurality of separation layers (76, FIG. 18) is disposed to be higher than the lower surfaces of the plurality of channel layers (60).
Re claim 19, in the combination, Kai FIG. 16 teaches the memory device of claim 14, wherein a thickness of the third layer (16) is smaller than a thickness of the second layer (14).
Re claim 20, in the combination, Parekh, FIG. 17 teaches the memory device of claim 14, wherein a thickness of the first layer (18) is greater than a thickness of the third layer (14) below the plurality of separation layers (40).
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parekh.
In re claims 10-11, Parekh differs from the claim invention by not disclosing wherein the first layer and the second layer include impurities of a same conductivity type (claim 10);
wherein an impurity concentration of the third layer is lower than an impurity concentration of the first layer and lower than an impurity concentration of the second layer (claim 11).
However, “The selection of a known material [impurity based] based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (Claims to a printing ink comprising a solvent having the vapor pressure characteristics of butyl carbitol so that the ink would not dry at room temperature but would dry quickly upon heating were held invalid over a reference teaching a printing ink made with a different solvent that was nonvolatile at room temperature but highly volatile when heated in view of an article which taught the desired boiling point and vapor pressure characteristics of a solvent for printing inks and a catalog teaching the boiling point and vapor pressure characteristics of butyl carbitol. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).

See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).”

Re claim 12, Parekh differs from the claim invention by not disclosing wherein a thickness of the third layer is smaller than a thickness of the first layer and smaller than a thickness of the second layer.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TONY TRAN/Primary Examiner, Art Unit 2894